Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
The applicant contends
Status of Claims 
Claims 1 to 22 are pending in the application. 
Claim Rejections - 35 USC § 102 The Examiner has rejected claims 1-3, 8, 11-14, 16, 17 and 19-22 under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0149425 to Larish et al. (hereinafter "Larish"). 
Without conceding the propriety of the rejection, independent claim 1 has been amended to recite "receiving a candidate signal configuration for a scheduled transmission, to or from a single UE of the plurality of UEs, in the radio environment, the candidate signal configuration generated by a second neural network, where the second neural network is configured to generate signal configurations for transmissions to or from only the single UE" instead of "receiving, from a second neural network specific to a single UE of the plurality of UEs, a candidate signal configuration for a scheduled transmission in the radio environment." Support for the amendment may be found, inter alia, in paragraph [0128]. 
In claim 1, a candidate signal configuration is recited as being received from a second neural network. It appears that the Examiner has equated the VNF MO 530 of Larish as the recited second neural network. Accordingly, it makes sense to review what may be received from the VNF MO 530. Paragraph [0029] of Larish discloses that the output 535 of the VNF MO 530 "may include a set of Radio Access Bearers (RABs), assigned by the eNodeB VNF MO to the UE devices serviced by the eNodeB, and the corresponding parameters associated with each RAB. Furthermore, a set of management plane outputs for an eNodeB may include one or more key performance indicators (KPIs)." 
It is clear that, in Larish, the output 535 of the VNF MO 530 is for "the UE devices serviced by the eNodeB." (emphasis added) In contrast, claim 1, as amended, specifies that "the second neural network is configured to generate signal configurations for transmissions to or from only the single UE."
The entirety of the present application makes clear that using a UE agent that is specific to a particular UE to implement a so-called "second" neural network to generate candidate signal configurations for transmissions to or from only the single UE allows a so-called "first" neural network to evaluate the candidate signal configurations in the context of the environment experienced by the single UE. 
 Since Larish neither discloses nor suggests a method comprising "receiving a candidate signal configuration for a scheduled transmission to or from only a single UE of the plurality of UEs, in the radio environment, the candidate signal configuration generated by a second neural network, where the second neural network is configured to generate signal configurations for transmissions to or from only the single UE," as recited in claim 1, as amended, the Applicant submits that claim 1, as amended, may not be rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Larish. The Applicant respectfully requests that the Examiner withdraw the rejection, on that basis, of claim 1, and claims 2, 3, 8 and 11 depending therefrom. 

The examiner disagrees. Fig. 1, label 124 is connected to 110 via 112,120 shows the radio environment. Fig. 3 shows the components of a virtualized network function (VNF) architecture that may be used by the provider network of Fig. 1. (paragraph 4) Fig. 5a,5b shows a simulated virtual network function (VNF) managed object (MO) according to an embodiment. 
Paragraph 26 discloses 
“An MO may correspond to a virtualized network node. A VNF MO may represents a LTE wireless access network node, such as an eNodeB node, …”.

Paragraph 44 discloses 
“Wireless access network 122 may include one or more access network devices 122 that enable access to provider network 110 for wireless devices, such as UE device 124. … As an example, access network device 122 may include an eNodeB base station device …. An eNodeB base station device may include one or more devices (e.g., wireless transceivers) and other components and functionality that allow UE device 124 to wirelessly connect to wireless access network 120. The eNodeB base station device may include or be associated with one or more cells. For example, each cell may include a radio frequency (RF) transceiver facing a particular direction.”

Paragraph 57 discloses 
“Although environment 100 includes a single network device 112, a single wireless access network 120, a single access network device 122, a single UE device 124, a single customer network 130, a single WAN interface device 132, a single managed customer device 134, a single cloud center network 140, a single cloud center access system 142, a single cloud center device 144, a single modeling system 150 …, in practice, environment 100 may include multiple network devices 112, multiple wireless access networks 120 …, multiple UE devices 124 …”.

Paragraph 83 discloses 
“if VNF MO 520 and simulated VNF MO 530 represent a virtualized eNodeB …”

Such paragraphs and figures indicate that Fig. 5b, 5a can virtualize an eNodeB with a number of associated UEs. Fig. 1, label 120,124,122 shows an eNodeB, label 122, may be associated with only a single UE. Paragraph 57 discloses an eNodeB may be associated with more than one UEs. Paragraph 4,83 discloses the virtualization of eNodeB to the radio environment of Fig. 1, wherein Fig. 5a,5b shows the VNF MO of an embodiment that simulates the virtualized eNodeB. This indicates the UE devices mentioned in paragraph 29 of Larish (mentioned in the remarks above) refers to the UE devices associated with an eNodeB, wherein the number of UE devices can be equivalent to only 1, which is shown in Fig. 1, labels 122,124. When Fig. 5a,5b virtualizes an eNodeB associated with only a single UE as shown in Fig. 1, the signal configurations mentioned in paragraph 29 are for only a single UE. Given Fig. 3 shows the components of a VNF architecture that may be used by the provider network of Fig. 1, Fig. 1 shows only a single UE associated with a eNodeB, 122 and Fig. 5a,5b shows the VNF MO that simulate an eNodeB, it would be obvious to one skilled in the art before the effective filing date of the application for the virtualized eNodeB performed by Fig. 5a,5b components to virtualize an eNodeB connected to only a single UE in order to virtualize the configuration parameters or signal of the eNodeB that will assign such configuration parameters or signal to the associated UE and take into account various conditions that vary across networks and/or devices in order to maintain a quality of service across the network or across multiple networks.
Furthermore, Larish discloses the radio environment of Fig. 1 can include one or more eNodeB, label 122, associated with one or more UEs. This indicates more than one eNodeB at label 122, wherein as shown in Fig. 1, each eNodeB can be associated with only a signal UE. Given more than one eNodeB and more than one UEs (per paragraph 44,57), with eNodeB associated with at least a UE (paragraph 44,57), it would be obvious to one skilled in the art before the effective filing date of the application for the virtualization of eNodeB (Fig. 5a,5b,3) associated with only a single UE, wherein the only single UE is of a plurality of UEs found in the radio environment when there are more than one eNodeBs as indicated by per Fig. 1, and paragraphs 44,57.
	Note: Examples of eNodeBs and UEs in a radio environment as indicated in the rebuttal above as well as office action below is found in the following: US 11259269, Fig. 8 shows a radio environment of eNB-1 with only a single UE-1 and eNB-2 with only a single UE-2 in communication. Fig. 10 shows a radio environment with eNB-1 in communication with multiple UEs. EP2523360 discloses a radio environment comprising a radio access network node RA-NN1 of cluster C1 and a radio access node RA-NN2 of cluster C2. C1 includes cells Cell-AA1 and Cell-AA2, and mobile MS1 in communication between radio access node RA-NN1. C2 includes cells Cell-AA3 and Cell-AA4 with mobile MS2 in communication with radio access node RA-NN2. Such references depicts radio environments that include a base station in association with only a single UE. Such radio environments are varying networks virtualized by the system as disclosed by Larish since paragraph 1 discloses “In order to maintain a quality of service across a network, or across multiple networks, the provider may need to take into account various conditions that vary across networks and/or devices.”
For these reasons, the claims are not in condition for allowance. Please see the office action below and rebuttal above for explanation.

Claim 21 is directed to a system for carrying out the method of claim 1. Accordingly, claim 21 has been amended in a manner consistent with the manner in which claim 1 has been amended. 
Since Larish neither discloses nor suggests a system comprising at least one non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to perform actions in accordance with a method that comprises "receiving a candidate signal configuration for a scheduled transmission to or from only a single UE of the plurality of UEs in the radio environment, the candidate signal configuration generated by a second neural network, where the second neural network is configured to generate signal configurations for transmissions to or from only the single UE," as recited in claim 21, as amended, the Applicant submits that claim 21, as amended, may not be rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Larish. The Applicant respectfully requests that the Examiner withdraw the rejection, on that basis, of claim 21. 
Without conceding the propriety of the rejection, independent claim 12 has been amended to 9Appl. No. 16/412,908Response to Office Action dated October 28, 2021recite "generating, using a first neural network specific to only a single user equipment (UE) of a plurality of UEs in a radio environment, a candidate signal configuration for a scheduled transmission to or from only the single UE in the radio environment." Support for the amendment may be found, inter alia, in paragraph [0128]. 
In claim 12, the first neural network is recited as being specific to only a single UE. It appears that the Examiner has equated the VNF MO 530 of Larish to the recited first neural network. Paragraph [0083] of Larish indicates that "FIG. 5A is a diagram illustrating a system 501 for training a simulated VNF MO. As shown in FIG. 5A, system 501 may include a VNF MO 520, a simulated VNF MO 530, and a machine learning module 540." Paragraph [0083] of Larish further indicates that VNF MO 520 and simulated VNF MO 530 may "represent a virtualized eNodeB." The Applicant submits that the output 535 of the VNF MO 530 is for "the UE devices serviced by the eNodeB." (emphasis added) 
In contrast, claim 12, as amended, specifies that the first neural network is "specific to only a single user equipment (UE)" and that the candidate signal configuration is "for a scheduled transmission to or from the single UE." (emphasis added) 
The entirety of the present application makes clear that using a UE agent that is specific to a particular UE to implement a so-called "first" neural network to generate candidate signal configurations for transmissions to or from only the single UE allows a so-called "second" neural network to evaluate the candidate signal configurations in the context of the environment experienced by the single UE. 
Since Larish neither discloses nor suggests a method comprising "generating, using a first neural network specific to only a single user equipment (UE) of a plurality of UEs in a radio environment, a candidate signal configuration for a scheduled transmission to or from only the single UE in the radio environment," as recited in claim 12, as amended, the Applicant submits that claim 12, as amended, may not be rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Larish. The Applicant respectfully requests that the Examiner withdraw the rejection, on that basis, of claim 12, and claims 13, 14, 16, 17, 19 and 20 depending therefrom. 
Claim 22 is directed to a system for carrying out the method of claim 12. Accordingly, claim 22 has been amended in a manner consistent with the manner in which claim 12 has been amended. 
10Appl. No. 16/412,908Response to Office Action dated October 28, 2021	Since Larish neither discloses nor suggests a system comprising at least one non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to perform actions in accordance with a method that comprises "generating, using the first neural network, a candidate signal configuration for a scheduled transmission to or from only the single UE in the radio environment," as recited in claim 22, as amended, the Applicant submits that claim 22, as amended, may not be rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Larish. The Applicant respectfully requests that the Examiner withdraw the rejection, on that basis, of claim 22. 

	The examiner disagrees. Regarding claims 21,22, such claims have been amended with similar language as included and discussed above regarding claim 1. Please see the rebuttal of claim 1 and office action below.
Claim Rejections - 35 USC § 103 The Examiner has rejected claims 5-7 under 35 U.S.C. § 103(a) as being unpatentable over Larish in view of US Patent No. 10,616,257 to Soulhi et al. (hereinafter "Soulhi"). 
Claims 5-7 ultimately depend from amended claim 1. The Applicant submits that the referenced teachings of Soulhi, even if taken in combination with the referenced teachings of Larish, fail to provide any additional disclosure relating to the distinguishing features of amended claim 1 discussed in detail hereinbefore. No teachings from Soulhi that are relevant to these distinguishing features are identified in the Office Action and Soulhi is not relied upon in the Office Action for any teachings regarding these features. Therefore, the Applicant submits that claims 5-7 are non-obvious in view of the cited references at least by virtue of their dependencies. 
Reconsideration and withdrawal of the claim rejections under 35 U.S.C. 103 are requested. 

	Such claims are dependent on respective independent claims. Please see the rebuttal of respective independent claims and office action below. The status of such claims is as indicated in the office action below. 

Allowable Subject Matter The Applicant thanks the Examiner for the indication that claims 4, 9, 10, 15 and 18 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The status for such claims is as indicated in the office action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,8,11-14,16-17,19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larish et al (US Publication No.: 20190149425).
Claim 1, Larish et al discloses
collecting a plurality of data samples (fig. 5a,5b, label 501,512,514), each data sample comprising information associated with respective physical transmission in a radio environment (Fig. 5a,5b, label 510 pertains to configuration of transmission in a radio environment (paragraph 83), 512 pertains to workload of the radio environment such as the number of UEs, etc. (paragraph 83), and 514 pertains to the capabilities of the radio environment (paragraph 83));
training a first neural network (Fig. 5a, label 520,540, Fig. 5b, label 520,560 as the first neural network. Paragraph 23 discloses a generative adversarial network (GAN) neural network. Paragraph 80 discloses VNF MO generator as a generator neural network trained to function as an eNodeB. Paragraph 83 discloses label 530 as a simulation of a virtualized eNodeB.) associated with a plurality of user equipments (UEs) (Fig. 1, label 150 shows the modeling system, Fig. 5a,5b shows the internals of the modeling system. Fig. 1, label 150 is shown associated with the 122,124. Paragraph 56 discloses there are more than one components such as UEs in the environment shown in Fig. 1. This indicates label 150, Fig. 5b,5a are associated with a plurality of UEs as well as each UE of the plurality of UEs found in the environment. Paragraph 83,44 discloses VNF MO 520,530 may virtualize an eNodeB, which indicates the VNF MO 520,530 is associated or related with the plurality of UEs and each UE of the plurality of UEs as shown in Fig. 1.) in the radio environment using a subset of the plurality of data samples (Fig. 5a, label 520, 5b, label 520 are trained with 510,512,514 to generate virtualized communication system such as eNodeB. (paragraph 26-28) Labels 510,512,514 are associated with the radio environment. (paragraph 83));
receiving a candidate signal configuration for a scheduled transmission to or from only a single UE of the plurality of UEs in the radio environment (Paragraph 29,84 discloses “the VNF MO corresponds to an eNodeB, a set of data plane outputs may include a set of Radio Access Bearers (RABs), assigned by the eNodeB VNF MO to the UE devices serviced by the eNodeB, and corresponding parameters associated with each RAB” and “if VNF MO 520 and simulated VNF MO 530 represent a virtualized eNodeB, the set of outputs may include a set of RABs for the eNodeB and a set of KPIs.” Paragraph 83 discloses label 520,530,540 represents a virtualized eNodeB. Such paragraphs indicate that the VNF MO 520,530,540 generates parameters that are specific to only a single user equipment of the plurality of UEs associated with a respective one or more eNodeB of label 122.)
(Disclosure of eNodeB, 122, to only one UE, 124, of a plurality of UEs: Fig. 1, label 124 is connected to 110 via 112,120. Paragraph 44 discloses “Wireless access network 122 may include one or more access network devices 1122 that enable access to provider network 110 for wireless devices, such as UE device 124. … As an example, access network device 122 may include an eNodeB base station device …. An eNodeB base station device may include one or more devices (e.g., wireless transceivers) and other components and functionality that allow UE device 124 to wirelessly connect to wireless access network 120. The eNodeB base station device may include or be associated with one or more cells. For example, each cell may include a radio frequency (RF) transceiver facing a particular direction.” Paragraph 57 discloses “… in practice, environment 100 may include multiple network devices 112, … multiple access network devices 122, multiple UE devices 124, …” Such indicates Fig. 1, label 120 can include one or more 122, wherein 122 can be a eNodeB base station and virtualized at Fig. 5a, label 530,540, Fig. 5b, label 550,560 paragraph 83. Such also indicates that each eNodeB may include one or more devices, such as UE 124 shown in Fig. 1. When there is more than one eNodeB, where each eNodeB is associated with only a single UE, such as shown in Fig. 1, labels 124,122,120, Fig. 5a, label 530,540, Fig. 5b, label 550,560 virtualization of a eNodeB (paragraph 83) will output configurations for only the single UE associated with the eNodeB of the plurality of UEs associated with other eNodeBs. It would be obvious to one skilled in the art before the effective filing date of the application for the virtualized eNodeB performed by Fig. 5a,5b to virtualize an eNodeB associated with only a single UE of a plurality of UEs since such scenario is indicated in paragraph 44,57, and Fig. 1 as well as virtualize the configuration parameters or signal of the eNodeB that will assign such configuration parameters or signal to the associated UE and take into account various conditions that vary across networks and/or devices in order to maintain a quality of service across the network or across multiple networks.)
the candidate signal configuration generated by a second neural network (Fig. 5a, label 540 receives candidate signal configuration from label 530, second NN (paragraph 84,23), Fig. 5b, label 550 as the second neural network that models the network node.), 
where the second neural network is configured to generate signal configurations for transmissions to or from only the single UE (Paragraph 23-28,83,84 discloses the data samples are associated with scheduling transmission in the radio environment shown in Fig. 1. As indicated above, the second neural network, label 540,530, generates signal configurations (paragraph 29,84) for transmission to or from only the single UE (paragraph 29,84 discloses configuration settings for the only single UE when only a single UE, label 124, is associated with the eNodeB, label 122, virtualized by labels 540,530,520 of Fig. 5a, labels 550,520,560 of Fig. 5b and Fig. 1.); and
evaluating, using the trained first neural network, the candidate signal configuration to produce an evaluation of the candidate signal configuration for training the second neural network (Fig. 5a, label 540, Fig. 5b, label 560. Paragraphs 84,85,86 discloses labels 540,560 evaluates the candidate signal configuration (VNF outputs from labels 530,520 of Fig. 5a, 520,550 of Fig. 5b) and uses the evaluation to configure label 530 of Fig. 5a, label 550 of Fig. 5b. Paragraph 81 discloses performance evaluation of the network.).
Claim 2, Larish et al discloses the UE is a first UE (Fig. 1, label UE), and at least one data sample of the plurality of data samples comprises information associated with a physical transmission to or from a second UE of the plurality of UEs in the radio environment (Paragraph 83,56 discloses labels 510,512,514 pertains to configurations for transmission to or from UEs.).
Claim 3, Larish et al discloses the information associated with the physical transmission to or from the second UE comprises: 
a first state of the second UE before the physical transmission to or from the second UE (paragraph 83 discloses label 514 indicates the capacity of the network node such as the number of cells, memory capacity, transmission power capacity, etc which indicates the state of the network node including the first state of the second UE based on the capacity of the network node.);
transmission parameters associated with the physical transmission to or from the second UE (paragraph 83 discloses label 812 indicates the transmission parameters such as data throughputs, etc of the UEs.);
a second state of the second UE after the physical transmission to or from the second UE (Paragraph 83 discloses label 512 includes variance in packet arrival times associated with the UEs, etc, which includes a second state of the UEs after transmission.); and 
a metric representing an effectiveness of the physical transmission to or from the second UE in the radio environment. (Paragraph 83 discloses label 512 includes latency associated with the UE devices, error rates associated with the UE devices, signal strength associated with the UEs, etc.)
Claim 8, Larish et al discloses receiving, from the second neural network, information associated with a state of the UE and information associated with the radio environment (Fig. 5a, label 530 outputs the virtual network functions which are associated with the condition of the network or radio environment. Paragraph 29 discloses the output from the VNF MO includes quality of the communication and condition of the network, which includes the UE state.).
Claim 11, Larish et al discloses the method is performed at a base station. (Fig. 1, label 110, Paragraph 39 discloses the provider network is a network managed by a provider of communication services such as telephone network, which includes cellular network or base station and mobile communication. Based on such disclosure, the provider network can also be a base station. Fig. 1, label 112 is a network device such as a base station. (paragraph 40))
Claim 12, Larish et al discloses 
generating using a first neural network (Fig. 5a, label 540 receives candidate signal configuration from label 530, first NN (paragraph 84,23), Fig. 5b, label 550 as the first neural network that models the network node. Fig. 1, label 120,124 shows a network node where the modeling system, 150 is associated with the network node including the UE.) specific to only a single user equipment (UE) of a plurality of UEs in a radio environment (Fig. 1, label 124 is connected to 110 via 112,120. Paragraph 44 discloses “Wireless access network 122 may include one or more access network devices 1122 that enable access to provider network 110 for wireless devices, such as UE device 124. … As an example, access network device 122 may include an eNodeB base station device …. An eNodeB base station device may include one or more devices (e.g., wireless transceivers) and other components and functionality that allow UE device 124 to wirelessly connect to wireless access network 120. The eNodeB base station device may include or be associated with one or more cells. For example, each cell may include a radio frequency (RF) transceiver facing a particular direction.” Paragraph 57 discloses “… in practice, environment 100 may include multiple network devices 112, … multiple access network devices 122, multiple UE devices 124, …” Such indicates Fig. 1, label 120 can include one or more 122, wherein 122 can be a eNodeB base station and virtualized at Fig. 5a, label 530,540, Fig. 5b, label 550,560 paragraph 83. Such also indicates that each eNodeB may include one or more devices, such as UE 124 shown in Fig. 1. When there is more than one eNodeB, where each eNodeB is associated with only a single UE, such as shown in Fig. 1, labels 124,122,120, Fig. 5a, label 530,540, Fig. 5b, label 550,560 virtualization of a eNodeB (paragraph 83) will output configurations for only the single UE associated with the eNodeB of the plurality of UEs associated with other eNodeBs.), a candidate signal configuration for a scheduled transmission to or from only the single UE in the radio environment (Paragraph 85 discloses label 550 corresponds to simulated VNF MO 530. Paragraph 29,84 discloses “the VNF MO corresponds to an eNodeB, a set of data plane outputs may include a set of Radio Access Bearers (RABs), assigned by the eNodeB VNF MO to the UE devices serviced by the eNodeB, and corresponding parameters associated with each RAB” and “if VNF MO 520 and simulated VNF MO 530 represent a virtualized eNodeB, the set of outputs may include a set of RABs for the eNodeB and a set of KPIs.” Paragraph 83 discloses label 520,530,540 represents a virtualized eNodeB. Such paragraphs indicate that the VNF MO 520,530,540, wherein Fig. 5b, label 520,550,560 correspond to 520,530,540 of Fig. 5a (paragraph 85) generates parameters that are specific to only a single user equipment of the plurality of UEs in order to enable connection between the UE 124 and the network as shown in Fig. 1 and paragraph 44. This also indicates that the first neural network, label 530, is specific to a single UE of the plurality of UEs. Paragraph 23-28,83,84 discloses the data samples are associated with scheduling transmission in the radio environment shown in Fig. 1. It would be obvious to one skilled in the art before the effective filing date of the application for the virtualized eNodeB performed by Fig. 5a,5b to virtualize an eNodeB associated with only a single UE of a plurality of UEs since such scenario is indicated in paragraph 44,57, and Fig. 1 as well as virtualize the configuration parameters or signal of the eNodeB that will assign such configuration parameters or signal to the associated UE and take into account various conditions that vary across networks and/or devices in order to maintain a quality of service across the network or across multiple networks.);
receiving, from a second neural network associated with the plurality of UEs (Fig. 1, label 150 shows the modeling system, Fig. 5a,5b shows the internals of the modeling system. Fig. 1, label 150 is shown associated with the 122,124. Paragraph 56 discloses there are more than one components such as UEs in the environment shown in Fig. 1. This indicates label 150, Fig. 5b,5a are associated with a plurality of UEs as well as each UE of the plurality of UEs found in the environment. Paragraph 28,29,84 discloses VNF MO 520,530 may virtualize an eNodeB, which indicates the VNF MO 520,530 is associated or related with the plurality of UEs and each UE of the plurality of UEs as shown in Fig. 1.), an evaluation of the candidate signal configuration (Fig. 5b, label 560 sends back propagation to train the first neural network. The backpropagation is based on an evaluation of the candidate signal configuration, label 555,525, which indicates label 550 receives the evaluation of the candidate signal configuration by receiving the backpropagation.);
training the first neural network based on the evaluation of the candidate signal configuration (Fig. 5b, label 560 sends back propagation to train the first neural network. The backpropagation is based on an evaluation of the candidate signal configuration, label 555,525.); and
generating, using the trained first neural network, a final signal configuration for the scheduled transmission to or from only the single UE in the radio environment (Paragraph 86 discloses a final signal configuration (label 555) for the scheduled transmission in the radio environment (labels 510,512,514 pertain to scheduled communication, including transmission, in the network (Fig. 1)) is reached when label 550 generates an output at a particular performance requirement rate. As indicated above, labels 550,520,560 of Fig. 5b, labels 530,540,520 of Fig. 5a virtualize a eNodeB of label 122 of Fig. 1. Per paragraphs 44,29,84,83 discloses label 122 can include more than one eNodeB, wherein each eNodeB can be associated with one or more UEs. When the eNodeB is associated with only a single UE as shown in Fig. 1, label 122,124 and there are more than one eNodeB associated with one or more UEs, the virtualized eNodeB will generate signal configurations (paragraph 29,86) assigned to only a single UE that is associated with the eNodeB.).
Claim 13, Larish et al discloses sending the final signal configuration to a network device to perform the scheduled transmission in the radio environment (paragraph 97 discloses if the determination of the performance metric (performed by label 560 of Fig. 5b, 540 of Fig. 5a) is above the performance threshold, the proposed SON action or the configuration parameters set for communication in the network as shown in Fig. 1 is applied to the network. This indicates the transmission of the final signal configuration is performed. Fig. 1 shows communication between SON system in provider network 110 and base station and UE communication.).
Claim 14, Larish et al discloses the network device comprises the UE and the scheduled transmission is performed from the UE; or the network device comprises a base station and the schedule transmission is performed from the base station to the UE (Fig. 1, label base station and UE and SON system. Paragraph 97 discloses applying the SON action or configuration tested by the SON. Paragraph 28,26 discloses the VNF MO can model any type of network node, such as a base station or eNodeB. When the modeling is for a base station, the transmission or communication is from the base station to the UE as shown in Fig. 1.)
Claim 16, Larish et al discloses wherein training the first neural network (label 530 of Fig. 5a, label 550 of Fig. 5b) comprises training the first neural network using a reinforcement learning model. (Fig. 5a, label backpropagation to maximize error, Fig. 5b, label update simulated VNF MO under supervised learning. Paragraph 35,86 discloses the use of backpropagation to maximize error in the discriminator in order to reach a particular performance rate indicates the use of reinforcement learning model.)
Claim 17, Larish et al discloses sending, to the second neural network, the candidate signal information associated with a state of the UE and information associated with the radio environment (Fig. 5a, label 530, Fig. 5b, label 550 outputs the virtual network functions which are associated with the condition of the network or radio environment to label 560, 2nd neural network. Paragraph 29 discloses the output from the VNF MO includes quality of the communication and condition of the network, which includes the UE state.).
Claim 19, Larish et al discloses generating, using the trained first neural network, another final signal configuration for another scheduled transmission in the radio environment (Paragraph 35 discloses the SON system is subject to reinforcement learning using one or more GANs, wherein when a proposed SON action is inputted in to the GAN (Fig. 5a,5b, label 510,512,514 and paragraph 32), a final signal configuration is outputted using the trained neural network. When new configuration parameters are inputted into the GAN, another final signal configuration is outputted according to the trained neural network.).
Claim 20, Larish et al discloses the method is performed at a base station. (paragraph 68 discloses the system including the SON system can be implemented by one or more cloud devices and/or other devices. Fig. 1 shows other devices includes a base station.)
Claim 21, Larish et al discloses
a processor (Paragraph 116,60); and 
at least one non-transitory computer readable storage medium (Paragraph 61,66) storing:
a database (paragraph 61,66) comprising a plurality of data samples (fig. 5a,5b, label 501,512,514), each data sample comprising information associated with respective physical transmission in a radio environment (Fig. 5a,5b, label 510 pertains to configuration of transmission in a radio environment (paragraph 83), 512 pertains to workload of the radio environment such as the number of UEs, etc. (paragraph 83), and 514 pertains to the capabilities of the radio environment (paragraph 83));
a first neural network (Fig. 5a, label 520,540, Fig. 5b, label 520,560 as the first neural network. Paragraph 23 discloses a generative adversarial network (GAN) neural network. Paragraph 80 discloses VNF MO generator as a generator neural network trained to function as an eNodeB. Paragraph 83 discloses label 530 as a simulation of a virtualized eNodeB.) associated with a plurality of user equipments (UEs) (Fig. 1, label 150 shows the modeling system, Fig. 5a,5b shows the internals of the modeling system. Fig. 1, label 150 is shown associated with the 122,124. Paragraph 56 discloses there are more than one component such as UEs in the environment shown in Fig. 1. This indicates label 150, Fig. 5b,5a are associated with a plurality of UEs as well as each UE of the plurality of UEs found in the environment. Paragraph 83,44 discloses VNF MO 520,530 may virtualize an eNodeB, which indicates the VNF MO 520,530 is associated or related with the plurality of UEs and each UE of the plurality of UEs as shown in Fig. 1.)  in the radio environment (Fig. 5a, label 520, 5b, label 520 are trained with 510,512,514 to generate virtualized communication system such as eNodeB. (paragraph 26-28) Labels 510,512,514 are associated with the radio environment. (paragraph 83)); and 
programming for execution by the processor, the programming including instructions to perform actions in accordance with a method (paragraph 60-61,66) that comprises:
training the first neural network (Fig. 5a, label 520,540, Fig. 5b, label 520,560 as the first neural network. Paragraph 23 discloses a generative adversarial network (GAN) neural network. Paragraph 80 discloses VNF MO generator as a generator neural network trained to function as an eNodeB. Paragraph 83 discloses label 530 as a simulation of a virtualized eNodeB.) using a subset of the plurality of data samples (Fig. 5a, label 520, 5b, label 520 are trained with 510,512,514 to generate virtualized communication system such as eNodeB. (paragraph 26-28) Labels 510,512,514 are associated with the radio environment. (paragraph 83));
receiving a candidate signal configuration for a scheduled transmission to or from only a single UE of the plurality of UEs in the radio environment (Paragraph 29,84 discloses “the VNF MO corresponds to an eNodeB, a set of data plane outputs may include a set of Radio Access Bearers (RABs), assigned by the eNodeB VNF MO to the UE devices serviced by the eNodeB, and corresponding parameters associated with each RAB” and “if VNF MO 520 and simulated VNF MO 530 represent a virtualized eNodeB, the set of outputs may include a set of RABs for the eNodeB and a set of KPIs.” Paragraph 83 discloses label 520,530,540 represents a virtualized eNodeB. Such paragraphs indicate that the VNF MO 520,530,540 generates parameters that are specific to only a single user equipment of the plurality of UEs associated with a respective one or more eNodeB of label 122.)
(Disclosure of eNodeB, 122, to only one UE, 124, of a plurality of UEs: Fig. 1, label 124 is connected to 110 via 112,120. Paragraph 44 discloses “Wireless access network 122 may include one or more access network devices 1122 that enable access to provider network 110 for wireless devices, such as UE device 124. … As an example, access network device 122 may include an eNodeB base station device …. An eNodeB base station device may include one or more devices (e.g., wireless transceivers) and other components and functionality that allow UE device 124 to wirelessly connect to wireless access network 120. The eNodeB base station device may include or be associated with one or more cells. For example, each cell may include a radio frequency (RF) transceiver facing a particular direction.” Paragraph 57 discloses “… in practice, environment 100 may include multiple network devices 112, … multiple access network devices 122, multiple UE devices 124, …” Such indicates Fig. 1, label 120 can include one or more 122, wherein 122 can be a eNodeB base station and virtualized at Fig. 5a, label 530,540, Fig. 5b, label 550,560 paragraph 83. Such also indicates that each eNodeB may include one or more devices, such as UE 124 shown in Fig. 1. When there is more than one eNodeB, where each eNodeB is associated with only a single UE, such as shown in Fig. 1, labels 124,122,120, Fig. 5a, label 530,540, Fig. 5b, label 550,560 virtualization of a eNodeB (paragraph 83) will output configurations for only the single UE associated with the eNodeB of the plurality of UEs associated with other eNodeBs. It would be obvious to one skilled in the art before the effective filing date of the application for the virtualized eNodeB performed by Fig. 5a,5b to virtualize an eNodeB associated with only a single UE of a plurality of UEs since such scenario is indicated in paragraph 44,57, and Fig. 1 as well as virtualize the configuration parameters or signal of the eNodeB that will assign such configuration parameters or signal to the associated UE and take into account various conditions that vary across networks and/or devices in order to maintain a quality of service across the network or across multiple networks.)
the candidate signal configuration generated by a second neural network (Fig. 5a, label 540 receives candidate signal configuration from label 530, second NN (paragraph 84,23), Fig. 5b, label 550 as the second neural network that models the network node.), 
where the second neural network is configured to generate signal configurations for transmissions to or from only the single UE (Paragraph 23-28,83,84 discloses the data samples are associated with scheduling transmission in the radio environment shown in Fig. 1. As indicated above, the second neural network, label 540,530, generates signal configurations (paragraph 29,84) for transmission to or from only the single UE (paragraph 29,84 discloses configuration settings for the only single UE when only a single UE, label 124, is associated with the eNodeB, label 122, virtualized by labels 540,530,520 of Fig. 5a, labels 550,520,560 of Fig. 5b and Fig. 1.); and
evaluating, using the trained first neural network, the candidate signal configuration to produce an evaluation of the candidate signal configuration for training the second neural network (Fig. 5a, label 540, Fig. 5b, label 560. Paragraphs 84,85,86 discloses labels 540,560 evaluates the candidate signal configuration (VNF outputs from labels 530,520 of Fig. 5a, 520,550 of Fig. 5b) and uses the evaluation to configure label 530 of Fig. 5a, label 550 of Fig. 5b. Paragraph 81 discloses performance evaluation of the network.).
Claim 22, Larish et al discloses 
a processor (paragraph 60); and 
at least one non-transitory computer readable storage medium storing (paragraph 61,66):
a first neural network (Fig. 5a, label 540 receives candidate signal configuration from label 530, first NN (paragraph 84,23), Fig. 5b, label 550 as the first neural network that models the network node. Fig. 1, label 120,124 shows a network node where the modeling system, 150 is associated with the network node including the UE.) specific to a single user equipment (UE) of the plurality of UEs in a radio environment (Fig. 1, label 150 shows the modeling system, Fig. 5a,5b shows the internals of the modeling system. Fig. 1, label 150 is shown associated with the 122,124. Paragraph 56 discloses there are more than one components such as UEs in the environment shown in Fig. 1. This indicates label 150, Fig. 5b,5a are associated with a plurality of UEs as well as each UE of the plurality of UEs found in the environment. Paragraph 85 discloses label 550 corresponds to simulated VNF MO 530. Paragraph 29,84 discloses “the VNF MO corresponds to an eNodeB, a set of data plane outputs may include a set of Radio Access Bearers (RABs), assigned by the eNodeB VNF MO to the UE devices serviced by the eNodeB, and corresponding parameters associated with each RAB” and “if VNF MO 520 and simulated VNF MO 530 represent a virtualized eNodeB, the set of outputs may include a set of RABs for the eNodeB and a set of KPIs.” Paragraph 83 discloses label 520,530,540 represents a virtualized eNodeB. Such paragraphs indicate that the VNF MO 520,530,540, wherein Fig. 5b, label 520,550,560 correspond to 520,530,540 of Fig. 5a (paragraph 85) generates parameters that are specific to a single user equipment of the plurality of UEs in order to enable connection between the UE 124 and the network as shown in Fig. 1 and paragraph 44. This also indicates that the first neural network, label 530, is specific to a single UE of the plurality of UEs.); and
programming for execution by the processor, the programming including instructions to perform actions in accordance with a method (paragraph 60-61,66) that comprises:
generating using a first neural network (Fig. 5a, label 540 receives candidate signal configuration from label 530, first NN (paragraph 84,23), Fig. 5b, label 550 as the first neural network that models the network node. Fig. 1, label 120,124 shows a network node where the modeling system, 150 is associated with the network node including the UE.) specific to only a single user equipment (UE) of a plurality of UEs in a radio environment (Fig. 1, label 124 is connected to 110 via 112,120. Paragraph 44 discloses “Wireless access network 122 may include one or more access network devices 1122 that enable access to provider network 110 for wireless devices, such as UE device 124. … As an example, access network device 122 may include an eNodeB base station device …. An eNodeB base station device may include one or more devices (e.g., wireless transceivers) and other components and functionality that allow UE device 124 to wirelessly connect to wireless access network 120. The eNodeB base station device may include or be associated with one or more cells. For example, each cell may include a radio frequency (RF) transceiver facing a particular direction.” Paragraph 57 discloses “… in practice, environment 100 may include multiple network devices 112, … multiple access network devices 122, multiple UE devices 124, …” Such indicates Fig. 1, label 120 can include one or more 122, wherein 122 can be a eNodeB base station and virtualized at Fig. 5a, label 530,540, Fig. 5b, label 550,560 paragraph 83. Such also indicates that each eNodeB may include one or more devices, such as UE 124 shown in Fig. 1. When there is more than one eNodeB, where each eNodeB is associated with only a single UE, such as shown in Fig. 1, labels 124,122,120, Fig. 5a, label 530,540, Fig. 5b, label 550,560 virtualization of a eNodeB (paragraph 83) will output configurations for only the single UE associated with the eNodeB of the plurality of UEs associated with other eNodeBs. It would be obvious to one skilled in the art before the effective filing date of the application for the virtualized eNodeB performed by Fig. 5a,5b to virtualize an eNodeB associated with only a single UE of a plurality of UEs since such scenario is indicated in paragraph 44,57, and Fig. 1 as well as virtualize the configuration parameters or signal of the eNodeB that will assign such configuration parameters or signal to the associated UE and take into account various conditions that vary across networks and/or devices in order to maintain a quality of service across the network or across multiple networks.), a candidate signal configuration for a scheduled transmission to or from only the single UE in the radio environment (Paragraph 85 discloses label 550 corresponds to simulated VNF MO 530. Paragraph 29,84 discloses “the VNF MO corresponds to an eNodeB, a set of data plane outputs may include a set of Radio Access Bearers (RABs), assigned by the eNodeB VNF MO to the UE devices serviced by the eNodeB, and corresponding parameters associated with each RAB” and “if VNF MO 520 and simulated VNF MO 530 represent a virtualized eNodeB, the set of outputs may include a set of RABs for the eNodeB and a set of KPIs.” Paragraph 83 discloses label 520,530,540 represents a virtualized eNodeB. Such paragraphs indicate that the VNF MO 520,530,540, wherein Fig. 5b, label 520,550,560 correspond to 520,530,540 of Fig. 5a (paragraph 85) generates parameters that are specific to only a single user equipment of the plurality of UEs in order to enable connection between the UE 124 and the network as shown in Fig. 1 and paragraph 44. This also indicates that the first neural network, label 530, is specific to a single UE of the plurality of UEs. Paragraph 23-28,83,84 discloses the data samples are associated with scheduling transmission in the radio environment shown in Fig. 1.);
receiving, from a second neural network associated with the plurality of UEs (Fig. 5a, label 540 receives candidate signal configuration from label 530, first NN (paragraph 84,23), Fig. 5b, label 550 as the first neural network that models the network node. Fig. 1, label 120,124 shows a network node where the modeling system, 150 is associated with the network node including the UE.), an evaluation of the candidate signal configuration (Fig. 5b, label 560 sends back propagation to train the first neural network. The backpropagation is based on an evaluation of the candidate signal configuration, label 555,525, which indicates label 550 receives the evaluation of the candidate signal configuration by receiving the backpropagation.);
training the first neural network based on the evaluation of the candidate signal configuration (Fig. 5b, label 560 sends back propagation to train the first neural network. The backpropagation is based on an evaluation of the candidate signal configuration, label 555,525.); and
generating, using the trained first neural network, a final signal configuration for the scheduled transmission in the radio environment (Paragraph 86 discloses a final signal configuration (label 555) for the scheduled transmission in the radio environment (labels 510,512,514 pertain to scheduled communication, including transmission, in the network (Fig. 1)) is reached when label 550 generates an output at a particular performance requirement rate.).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larish et al (US Publication No.: 20190149425) in view of Soulhi et al (US Patent No.: 10616257).
Claim 5, Larish et al discloses network  configuration parameters (Fig. 5a,5b, label 512,510,514), but fails to disclose the recited limitations. 
Soulhi et al discloses receiving the plurality of data samples from a plurality of network devices (Fig. 2a, label 207 are received by label 130 from a plurality of network devices, labels 107,117,122.); and
storing the plurality of samples in a database (Fig. 4 shows the components of the network management device 130. Col. 12, lines 22-30 discloses label memory 412 stores data, software and/or instructions related to the operation of device 400. Col. 11, lines 25-41 discloses Fig. 4 shows the components of the network management device 130.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Larish et al by incorporating storage of the network configuration or parameters or plurality of samples from a plurality of network devices as disclosed by Soulhi et al so to provide ready access to information in order to train the neural network, hence improving the calculation of performance evaluation of the configuration proposed.
Claim 6, Soulhi et al discloses storing the plurality of data samples in the database comprises deleting a plurality of older data samples from the database. (Col. 12, lines 4-21 discloses the memory may include drives for reading from and writing from the storage medium. Col. 12, lines 22-30 discloses label memory 412 stores data, software and/or instructions related to the operation of device 400. Col. 11, lines 25-41 discloses Fig. 4 shows the components of the network management device 130.)
Claim 7, Soulhi et al discloses the plurality of network devices comprises a base station and the plurality of UEs. (Fig. 1, label 120,115,105,160, Col. 3, line 58 – Col. 4, line 6, Col. 5, line 14-36)

Allowable Subject Matter
Claims 4,9-10,15,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655